Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 29, 2020

                                       No. 04-19-00844-CV

                                  IN THE INTEREST OF C.C.,

                    From the 229th Judicial District Court, Duval County, Texas
                                    Trial Court No. DC-18-53
                       The Honorable Selina Nava Mireles, Judge Presiding


                                          ORDER
Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice


        On April 22, 2020, this cause was set for on briefs submission on May 13, 2020 before a
panel consisting of Justice Alvarez, Justice Chapa, and Justice Watkins. It is ORDERED that
this submission date is WITHDRAWN. This appeal will be set for submission at a later date.

           It is so ORDERED on April 29, 2020.

                                                             PER CURIAM


ATTESTED TO: _________________________
             Michael A. Cruz
             Clerk of Court